In two related proceedings pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from two orders of disposition of the Family Court, Queens County (Salinitro, J.), both dated August 26, 2004 (one as to each child), which, after fact-finding and dispositional hearings, terminated her parental rights and *379transferred the guardianship and custody of the subject children to the petitioner and the Commissioner of Social Services for the purpose of adoption.
Ordered that the orders are affirmed, without costs or disbursements.
The petitioner met its burden of establishing, by clear and convincing evidence, that, despite its diligent efforts to encourage and strengthen the parental relationship (see Matter of Star Leslie W., 63 NY2d 136, 142-144 [1984]; Matter of Sheila G., 61 NY2d 368, 381-384 [1984]; Matter of Alicia Shante H., 245 AD2d 509 [1997]), the mother permanently neglected her children by failing substantially and continually to maintain contact with them (see Matter of Robert Lee W., 198 AD2d 808 [1993]; Matter of Roderick W., 96 AD2d 746 [1983]; Social Services Law § 384-b [7] [b]) or plan for their future (see Matter of Orlando F., 40 NY2d 103 [1976]; Matter of Ray A.M., 37 NY2d 619 [1975]), although she was physically and financially able to do so (see Social Services Law § 384-b [7] [a]).
Under the circumstances, it was in the children’s best interests to terminate the mother’s parental rights and free them for adoption by their foster mother (see Matter of Diana L., 299 AD2d 359 [2002]; Matter of Lonnie C., 293 AD2d 535 [2002]).
The mother’s remaining contentions are either unpreserved for appellate review or without merit. Adams, J.P., Krausman, Fisher and Lifson, JJ., concur.